By the Court,
Lane, 0. J.
In this case the question is raised, whether the non-payment of money collected by an attorney at law may he a sufficient cause for his suspension ? It is alleged to be a simple failure to keep a promise, for which the law provides a remedy, and that the statute, by imposing a specific penalty in such cases, implies that no severer punishment was intended.
The relation of attorney and elient is a necessary one, in every country whose civilization is in any degree advanced. The discharge of professional duties, demands great and unreserved confidence from the client, and the connection of the attorney with courts, and his access to papers, require unsuspected integrity. Hence general■ honesty and fidelity to clients, is not only necessary to his success, but even to the performance of his duties. Other good qualities may bé wanting in his character, and some vices may be present, but the$e are the essential virtues of his calling, no more to be dispensed with than courage in a soldier, or modesty in a woman. The statute regulating ad*40mission to the bar, requires the court to be satisfied that the applicant possesses these qualities. The public have a right to presume that the court are fully satisfied upon these ^points, and to regard a license to practice as a certificate of good character from them. And whenever the court shall become persuaded that an attorney has lost these qualifications, essential to his usefulness, and necessary to the safety of his employers, they are wanting in their duties, if they do not take away his means, and destroy his opportunities for mischievous action.
The defendant is charged with holding money collected by him and using it for his own purposes. Having received the money in his professional character, he was not only bound by his obligations of professional fidelity, to appropriate it as his client directed, but honesty to his eo-securities, in this case, demanded its due application. If the facts shall be proved, he ought not to be permitted to claim longer confidence, when he has shown himself so unworthy of his trust.
Demurrer overuled. Cause remanded.